DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-12 are pending and claims 1 and 2 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered. It is noted that the Request for continued examination was not submitted, but the fee for 1st RCE was paid. 
Claim Objections
Claims 9 and 10 objected to because of the following informalities:  There are square boxes after 150 and 160, it is understood these are meant to be the degree symbol ° .  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AlA as explained in MPEP §2159. See MPEP §§ 706.02(l) (l) -706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/pat&nt/patents-forros. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AI A/25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, referto www.uspto.gov/patents/process/fiie/efs/guidance/eTD-info-l.isp
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16138045 in view of U.S. Patent 6,877,552 B1 to King.

Application No. 16138045 further discloses a heating element adjacent said bundle to heat said resin and said catalyst delivery lines (second listed claim 10). However, 16138045 does not disclose explicitly a heating circuit adjacent said bundle, said heating circuit having a supply line that feeds into an auxiliary heater, and a return line extending back from said auxiliary heater.
However King discloses a heating circuit adjacent a bundle, said heating circuit having a supply line (see figures 3c and 4, items 32-38 and 44) that feeds into an auxiliary heater (the heating medium
requires an energy source as it cannot rely on the bundle for heat), and a return line (see items 43, 49, and 47) extending back from said auxiliary heater.
At the effective time of filing it would have been obvious to one of ordinary skill in the art to implement the heating circuit taught by King as the heating element of Application No. 16138058 (second listed claim 10) due to the high efficiency of the heating circuit of King, due in part to increased surface area for heat transfer (King, col 6, ln24-29), relative to heating elements known in the art (e.g. tube and shell heat exchangers).
Regarding claim 2, Application No. 16138045 modified discloses the system of claim 1; said bundle further comprising two resin distribution lines (claim 2).
Regarding claim 3, Application No. 16138045 modified discloses the system of claim 2, further comprising a bypass loop extending between said two resin distribution lines (claim 3).

Regarding claim 5, Application No. 16138045 modified discloses the system of claim 4, wherein said valves are selected from the group consisting of: manual valves, electric valves and remotely operated valves (claim 5).
Regarding claim 6, Application No. 16138045 modified discloses the system of claim 3, further comprising valves on each of said lines within said bundle, said valves positioned before said manifold (claim 6).
Regarding claim 7, Application No. 16138045 modified discloses the system of claim 1 said bundle further comprising a solvent delivery line (claim 7).
Regarding claim 8, Application No. 16138045 modified discloses the system of claim 1 said bundle further comprising a compressed air delivery line (claim 8).
Regarding claim 9, Application No. 16138045 modified discloses the system of claim 1 wherein the resin is heated to between approximately 150°Fand 160°Fas it flows through said resin delivery line (claim 9).
Regarding claim 10, Application No. 16138045 modified discloses the system of claim 1 wherein the catalyst is heated to between approximately 150°F and 160°F as it flows through said catalyst delivery line (first listed claim 10)
Regarding claim 11, Application No. 16138045 modified discloses the system of claim 1 wherein said heating circuit is wrapped around said bundle (claim 11).
Regarding claim 12, Application No. 16138045 modified discloses the system of claim 1 said manifold further comprising a blow off valve (first listed claim 12).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires “two resin distribution lines” in line 1. It is unclear if this is incorporated into the at least one resin distribution line, or if they are two further additional lines. As best understood, the at least one resin distribution line is one of the two resin distribution lines in claim 2. Claims 3 and 6 are rejected as they depends from claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0053720 A1 to Warren et al. ("Warren 2017") in view of U.S. Patent 6,877,552 B1 to King and U.S. Patent 6,102,304 "Gonitzke."

a bundle (see figure 1, portion of mixing assembly 81 containing lines 32-34 upstream of the manifold 45) containing at least one resin distribution line (item 33) and at least one catalyst distribution line (item 32), wherein a flow rate of said resin lines is calibrated relative to a flow rate of said catalyst line to deliver a specific resin to catalyst ratio (see pg. 4, paragraph 0044 where the reference discloses control of flow rates for a specific resin to catalyst ratio), 
a manifold (item 45) having an input and an output, said input in fluid communication with said bundle (figure 1; pg. 4, paragraph 0044), and 
a static mixer (item 46) at said output of said manifold to mix and direct a flow of said multi-part epoxy material to a spray applicator (item 49).
Warren 2017 does not disclose explicitly a heating circuit adjacent said bundle, said heating circuit having a supply line that feeds into an auxiliary heater, and a return line extending back from said auxiliary heater, nor does Warren disclose the distribution line sized to deliver resin at a rate that is twice a rate at which the catalyst distribution line delivers catalyst.
King discloses a heating circuit adjacent a bundle (item 48), said heating circuit having a supply line (see figures 3c and 4, items 32-38 and 44) that feeds into an auxiliary heater (the heating medium requires an energy source as it cannot rely on the any part of the bundle for heat), and a return line (see items 43, 49, and 47) extending back from said auxiliary heater.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention implement the heating circuit taught by King as to the bundle of Warren 2017 to maintain low viscosity of the resin and the catalyst by heat (Warren, pg. 4, f0036) due to the high 
Gonitzke discloses, column 2 rows 20-25, that the size of hoses in a system impact on the movement of the material components from a supply tank to the spray tip, column 4 row 66 through column 5 row 12, discloses using a singular resin line to supply the system noting that the line allows for ratios such as 1 to 2, where there are two resin pumps being used to one catalyst allowing for twice as much resin as catalysts to be used (disclosing thus two lines with the two pumps of the resin and one line with the one catalyst, the lines being sized to allow for the fluid flow from the pumps), column 5 rows 12-20 discloses different size pumps can also perform this function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a larger sizes resin conduit as disclosed by Gonitzke into the system of Warren, allowing the system to utilize a desired ratio (as utilizing a singular line or multiple lines is discloses known to be used as well as multiple pumps or larger pumps to get the desired ratio of catalyst resin. Furthermore, it would have been obvious to one having ordinary skill in the art at the resin line be twice the size of the catalyst line to allow for a 1:2 ratio of catalyst to resin which is disclosed in Gonitzke, since it has been held that discovering an optimum value (in this case the sizing of the conduit) of a result effective variable involves only routine skill in the art. MPEP 2144.05(11-B). Please note that in the current application, publication paragraph 0025, applicant discloses" Further, one skilled in the art can appreciate that if other materials require different mixing ratios such as 1:1 or 3:1 or 4:4 or the like, the size and number of lines can be varied to create the needed material delivery in order to facilitate the mixing of resin or catalyst at those other ratios." Which fails to disclose criticality for the sizing of the resin distribution versus the catalyst distribution line, rather discloses one skill in the art would know to change the size and/or number of lines to create the needed material delivered (and is further discloses in Gonitzke).

Regarding claim 4, Warren 2017 modified as above discloses the system of claim 1, further comprising valves on each of said lines within said bundle (items 39, 40, 41), said valves positioned before said manifold (figure 1).
Regarding claim 7, Warren 2017 modified as above discloses the system of claim 1, said bundle further comprising a solvent delivery line (item 34).
Regarding claim 11, Warren 2017 modified as above discloses the system of claim 1, wherein said heating circuit is wrapped around (see King, figure 4, where item 49 is clearly wrapped around bundle 48) said bundle.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of King and Gonitzke as applied to claim 1 above, and in further view of U.S. Patent No. 6,131,770 to Allen.
Regarding claim 3, Warren 2017 modified as above discloses the system of claim 2. Warren 2017 modified as above does not disclose that the system further comprises a bypass loop extending between said two resin distribution lines.
Allen discloses a bypass loop (item 78; see also items 81, 82,83 described in col 5, In 7-14 as also connecting the two resin distribution lines for further versatility) extending between two resin distribution lines (items 38 and 40).

Regarding claim 6, Warren as modified above discloses the system of claim 3 further comprising valves on each of said lines within said bundle (Warren 2017, items 39,40,41), said valves positioned before said manifold (Warren 2017, figure 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of King and Gonitzke as applied to claim 4 above, and in further view of U.S. Patent Pub. 2009/0326104 A1 to Malboeuf et al. ("Malboeuf).
Regarding claim 5, Warren 2017 modified as above discloses the system of claim 4.
Warren 2017 modified as above does not explicitly disclose the valves are selected from the group consisting of: manual valves, electric valves and remotely operated valves.
Malboeuf discloses a similar system which includes valves (figure 1, items 30-36) on resin and catalyst line(s) (see pg. 2, f0036 disclosing a binding agent composed of a resin and a catalyst) positioned before a mixing manifold, the valves selected from the group consisting of: manual valves (pg. 10, HOI 33), electric valves (pg. 10, HOI 33), and remotely operated valves.
Warren 2017 discloses the valves on the bundle lines being ball valves (which can be manual valves as shown in "Stainless Steel Manual Ball Valves" to Assured Automation) but is silent to the actuation of the valves. Malboeuf discloses valves being manually or electrically controlled with the benefit of facilitated continuous operation with precision between batches (Malboeuf, pg. 10, H0133). As such, it would have been obvious to one of ordinary skill in the art at the effective time of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of King and Gonitzke as applied to claim 1 above, and in further view of U.S. Patent No. 2,878,063to Kish et al. ("Kish").
Regarding claim 8, Warren 2017 modified as above discloses the system of claim 1.
Warren 2017 modified as above does not disclose that the said bundle further comprises a compressed air delivery line.
Kish discloses a similar system for spraying a mixed resin and catalyst composition with a bundle further comprising a compressed air delivery line (figure 1, item 93).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention add the compressed air delivery line of Kish to the bundle of Warren 2017 in order to control the spread and shape of the epoxy spray (Kish, col 3, In 21-31) as well as to minimize catalyzed resin deposits in the system (Kish, col 3, In 62-66).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of King and Gonitzke as applied to claim 1 above, and in further view of U.S. Patent Pub. 2006/0233960 Al to Warren et al. ("Warren 2006).
Regarding claim 9, Warren 2017 modified as above discloses the system of claim 1.

Warren 2006 discloses that resin is heated to between approximately 150°Fand 160°F as it flows through a resin delivery line (pgs. 3-4, f0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the resin of Warren 2017 to a temperature between 150°F and 160°F as it flows through the resin distribution line in order to achieve a desirable resin temperature with a viscosity low enough to flow through the resin distribution line while preventing changes in the chemical composition of the resin by overheating and evaporation (Warren 2006, pgs. 3-4, f0028).
Regarding claim 10, Warren 2017 modified as above discloses the system of claim 1.
Warren 2017 modified as above does not disclose that the catalyst is heated to between approximately 150°F and 160°F as the catalyst flows through said catalyst delivery line.
Warren 2006 discloses that catalyst is heated to between approximately 150°F and 160°F as it flows through a catalyst delivery line (pgs. 3-4, f0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to heat the catalyst of Warren 2017 to a temperature between 150°F and 160°F as it flows through the catalyst distribution line in order to achieve a desirable catalyst temperature with to flow through the catalyst distribution line while preventing changes in the chemical composition of the catalyst by overheating and evaporation (Warren 2006, pgs. 3-4, paragraph 0028). It would further be desirable to heat the catalyst to a temperature similar to that of the resin to prevent cooling the resin when the resin and catalyst are mixed.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Warren 2017 in view of King and Gonitzke as applied to claim 1 above, and in further view of U.S. Patent No. 4,745,011 to Fukuta et al. ("Fukuta").
Regarding claim 12, Warren 2017 modified as above discloses the system of claim 1.
Warren 2017 modified as above does not disclose that the said manifold further comprises a blow off valve.
Fukuta discloses a similar system for mixing and spraying a multi-component coating with a manifold further comprising a blow off valve (figure 1, item 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the blow off valve taught by Fukuta to the manifold of Warren 2017 in order to prevent backflow caused by pressure in the manifold when stopping spraying operation (Fukuta, col 3, In 15-27). Addition of the blow off valve taught by Fukuta to the manifold of Warren 2017 is further advantageous in that separate or mixed components of the epoxy maybe vented out of the manifold (Fukuta, col 3, In 28-31).
Response to Arguments/Amendments
	The Amendment filed 02/24/2021 has been entered. Currently claims 1-12 are pending and claims 1 and 2 are amended. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (11/17/2020). 
	Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. The examiner notes the applicant’s response to the current Double Patenting, the rejection is being maintained. See rejection under 35 U.S.C. 112(b) above as well as the claim objection. Applicant argues that the rejection under 35 U.S.C. 103 is improper. Their first argument being that King does not disclose the dual heater arrangement as claimed, the examiner disagrees, King clearly discloses a heater circuit that has a supply line which feed into the heater and a noted return line. There does not appear to be claimed a dual heater, but rather a singular heater with the noted two claimed lines going to and from the auxiliary heater. The applicants second argument is that the use of Gonitze is improper as there is no mention of the size of the conduits, no conduit size is specifically claimed, and the prior art clearly discloses two pumps with two conduits, thus the conduits are sized to handle the fluid from the pump and are therefore sized to deliver the desired flow rates from the pump (or the system of Gonitze would not allow for a 2:1 ratio), the noted conduit sizes are not given, but the claims do not require specific dimensions to the conduits, rather, that the lines are sized to deliver resin at a rate that is twice a rate of the catalyst which is taught by Gonitze (having two resin pumps and respective two lines allowing for a 2:1 ration of resin to catalyst). Applicant’s third argument is that improper hindsight reconstruction is done to combine the references, examiner disagrees both references (Gonitze and King) have clear teachings as to why to include two lines and a heating circuit into a resin/catalyst system. Applicant has not made any specific reasoning/arguments as two how the rejection was made with improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicants third rejection is towards the combination of Allen, who incorporates a bypass, the examiner notes that Allen was taken out for the second line, as the reference of Gonitze clearly discloses this, and there appears to be no arguments specifically as to why the bypass of Allen would not be proper/obvious to incorporate to the system. The applicant is noted arguing that the bypass of their specification works differently than that of Allen, but claim 3 simply requires just a bypass loop extending between the two resin lines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752